United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cr-00021-CRB Document 219 Filed 03/04/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

USA, Case No. lS-cr-OOOZI-CRB-l
Plaintiff,
V JUDGMENT OF ACQUITTAL
ROBERT BOGUCKI,
Defendant.

 

 

For the reasons set f011h in this Court’s Order Granting Rule 29 Motion, the Court

Orders a judgment of acquittal on all counts.

IT IS SO ORDERED. z
Dated: March 4, 2019

 

CHARLES R. BREYER
United States District Judge

 

